Mr. Justice Breese delivered the opinion of the Court: This was .an indictment in the Criminal Court of Cook county, against plaintiff in error and one William E. Dundee, for forgery. The writing alleged to have been forged was as follows: [[Image here]] H. A. Ponda, Superintendent. To any railroad superintendent: The bearer, T. H. Wiley, has been employed on the A. and S. R. R. as brakeman and freight hand. He goes west to find a more lucrative position. Any courtesies shown him will be duly appreciated, and reciprocated should opportunity offer. Very resp’y and truly yours, H. A. Fonda, Supt. The indictment framed upon this writing contains not a single averment of any extrinsic matter which could give the instrument forged any force or effect beyond what appears on its face. Ho connection is averred between the party to whom the writing is addressed and the Chicago, Rock Island and Pacific Railrpad Company, nor is it averred that the prisoner attempted to pass the writing upon that company. The writing, if genuine, has no legal validity, as it affects no legal rights. It is a mere attempt to receive courtesies on a promise, of no legal obligation, to reciprocate them. We are satisfied the writing in question is not a subject of forgery, and no indictment can be sustained' on it, and no averments can aid it. It is a mere letter of introduction, which, by no possibility, could subject the supposed writer to any pecuniary loss or legal liability. As well remarked by the prisoner’s counsel, courtesies are not the subject of legal fraud. The motion in arrest of judgment should have been allowed. To refuse it was error. As no prosecution can be founded on the writing, the judgment must be reversed, and the prisoner discharged from custody. Judgment reversed.